
	
		I
		112th CONGRESS
		1st Session
		H. R. 2487
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2011
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to terminate direct payments for the 2012 crop year.
	
	
		1.Short titleThis Act may be cited as the
			 Reducing the Deficit through Eliminating Agriculture Direct
			 Payment Subsidies Act of 2011 or
			 REAPS Act of 2011.
		2.Termination of
			 farm bill direct payments
			(a)Termination of
			 direct payments
				(1)Covered
			 commoditiesSection 1103 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8713) is
			 repealed.
				(2)PeanutsSection 1304 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8754) is repealed.
				(b)Payment
			 limitation adjustment To reflect terminationSection 1001 of the
			 Food Security Act of 1985 (7 U.S.C. 1308) is amended—
				(1)in subsection
			 (b)(3), by striking the sum of and all that follows through
			 (1)(B). and inserting $65,000.; and
				(2)in subsection (c)(3), by striking
			 the sum of and all that follows through (1)(B).
			 and inserting $65,000..
				(c)Application of
			 amendmentsThe amendments made by this section shall apply with
			 respect to the 2012 crop year.
			
